DETAILED ACTION
Status of the Application
This Office action is notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended abstract, amended claims, and arguments/remarks, filed 8/24/2022 in response to Office Action (ex parte Quayle) mailed 6/24/2022.
Claims 1-12 were previously allowable and prosecution closed as to the merits. With Applicant’s filing of 8/24/2022 Claim 12 is amended and Claims 1-11 are as previously presented. Presently Claims 1-12 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 12 lines 7-9:
a processor configured to control the discharge unit, the positioner,
and the laser based measurement unit, wherein
the processor is configured to:

Claim 12 line 12:
positioner in accordance with shaping data including path data and discharge amount

Claim 12 line 18:
partial shaped object by controlling the laser based measurement unit, and

Claim Interpretation
Claim 12 was previously interpreted under 35 USC 112(f). In light of Applicant’s amendment such interpretation is now avoided.

Response to Amendment
The Specification was previously objected to because the abstract was over 15 lines of text, over 150 words, and in the form of a claim. In light of Applicant’s amendment, this objection is withdrawn.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited claim limitations for a first partial path and a second partial path that are adjacent paths among the plurality of paths, a step of measuring a first gap indicating a gap between a first partial shaped object and a second partial shaped object, and a further step of executing an adjustment processing of adjusting, based on a difference between the first gap and a second gap determined based on the shaping data and corresponding to the first gap, a discharge amount in a third partial path which is one of the plurality of paths and along which the discharge unit moves after the first partial path and the second partial path, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 2-11 are allowable as depending from an allowable base claim.
Independent Claim 12 is allowable for reasoning similar to Claim 1.
A close prior art reference here made of record Holzwarth et al. (US 20070179657 A1) discloses a method of forming a 3D object using an extrusion-based layered deposition system, the method comprising generating a build path for building a layer of the 3D object, where the build path defines a void region. The method further comprising generating at least one intermediate path in the void region, and generating a remnant path based at least in part on the at least one intermediate path. Holzwarth et al. do not disclose the limitations of instant Claim 1 recited above.
A close prior art reference here made of record Ogiwara (JP2018176597A) discloses a method of continuously ejecting a molding material in accordance with a contour line set based on 2D data of a sliced surface obtained by slicing 3D shape data and continuously ejecting molding material inside the contour line dimensional shaping data generating apparatus capable of suppressing overlapping of gaps in the laminating direction of a molding material when 3D shaping is performed by using a 3D modeling method of shaping a 3D shape by 3D modeling, 3D modeling an object, and a path data generation program for 3D modeling. Ogiwara does not disclose the limitations of instant Claim 1 recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743